I dissent because the insured concealed a material fact concerning the subject of the insurance which rendered the policy void. It was insured as a dwelling and for such use and occupancy as the exigencies of the occupancy require. If the insured had informed the company that he had a printing press in the dwelling for printing counterfeit money it might not have issued the policy. It is immaterial that the press or its use in printing counterfeit money did not have any influence on the loss. Macatawa Transportation Co. v. Fireman's Fund Ins.Co., 168 Mich. 365, 369 (Ann. Cas. 1913 C 69).
The decree should be reversed and a decree entered here for the plaintiff, with costs of both courts.